Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
2.	Applicant’s arguments, see Remarks, filed 04/06/2022, with respect to claims have been fully considered and are persuasive.  The rejection of claims has been withdrawn. 
Allowable Subject Matter
3.	   Claims 1, 4-14, 17-25, and 27-33 are allowed. 
4.	The following is an examiner’ s statement of reasons for allowance:
The prior arts of record do not disclose or teach (with respect to independent
claim 1 by example only, as the other independent claims have similar limitations) the
following limitations, in combination with other limitations of the independent claims:
based on the monitoring, determining an average usage based on an aggregation of data consumption of the multiple subscriber domains;  determining an average usage of each subscriber domain based on the aggregate data consumption; computing a high usage threshold based on the determined average usage of the provider network and on a percentage of subscriber domains exceeding the determined average usage; and determining high bandwidth users based on the subscriber domains having a data consumption exceeding the high usage threshold; reevaluating the data consumption limit of each subscriber domain based on a percentage of subscriber domains exceeding the high usage threshold during the concluded interval; dynamically adjusting the data consumption limit of each subscriber domain based on an amount of data conveyed to the multiple subscriber domains during the interval and on whether the subscriber domain is a high bandwidth user. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARIDEH MADANI whose telephone number is (571)272-1249. The examiner can normally be reached Monday through Friday; 9 AM to 5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JINSONG HU can be reached on 5712723965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FARIDEH MADANI/Examiner, Art Unit 2643                                                                                                                                                                                                        

/JINSONG HU/Supervisory Patent Examiner, Art Unit 2643